Citation Nr: 0929140	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Marine Corps from June to 
August 1968.  He additionally served in the Tennessee Army 
National Guard from 1985 to 2006, including active duty 
periods from June 2004 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran initiated an appeal of all claims that were 
denied in that decision, for service connection for bilateral 
hearing loss, bilateral tinnitus, left hip and right shoulder 
arthritis, hypertension, posttraumatic stress disorder 
(PTSD), and a sinus and respiratory condition.  In his March 
2006 notice of disagreement (NOD), he primarily referred to 
his bilateral hearing loss, but he also continued to maintain 
that his military service - especially the months of active 
duty in Iraq, had made every claimed condition worse.  In 
another NOD subsequently submitted in June 2006, however, 
requesting review by a decision review officer (DRO), 
the Veteran did not mention the claim for a sinus and 
respiratory condition, only the claims for bilateral hearing 
loss, bilateral tinnitus, left hip and right shoulder 
arthritis, hypertension, and PTSD.  And the RO subsequently 
granted his claims for service connection for left hip and 
right shoulder arthritis in a December 2006 rating decision.  
He did not appeal either the 10 percent ratings initially 
assigned for those disabilities or the December 11, 2005, 
effective date.  So those claims are no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating 
he has to separately appeal these "downstream" issues).

The RO issued a Statement of the Case (SOC) in January 2007 
addressing the remaining four claims - for bilateral hearing 
loss, bilateral tinnitus, hypertension and PTSD.  However, 
the Veteran's January 2007 substantive appeal (VA Form 9) 
only concerned his claims for bilateral hearing loss and 
tinnitus, so these are the only two issues for which he 
perfected his appeal to the Board.  38 C.F.R. § 20.200 (2008) 
(an appeal to the Board consists of a timely filed NOD in 
writing and, after receipt of an SOC, a timely filed 
substantive appeal (VA Form 9 or equivalent)).


FINDINGS OF FACT

1.  The competent medical and other evidence of record 
indicates the Veteran's bilateral hearing loss developed 
during the intervening years between his periods of 
active military service.  The condition is not linked to any 
injury or disease during a period of active duty (AD) or 
active duty for training (ACDUTRA) or to any injury during a 
period of inactive duty training (INACDUTRA) and was not made 
permanently worse by his service beyond the condition's 
natural progression.

2.  The competent medical evidence links the Veteran's 
tinnitus secondarily to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2008).

2.  The Veteran's tinnitus also was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2005, prior to the initial adjudication of his 
claims in March 2006.  That letter informed him of the 
evidence required to establish his claims for service 
connection and of his and VA's respective responsibilities in 
obtaining supporting evidence.  A second letter sent in April 
2006 complied with Dingess, as it apprised him of the 
downstream disability rating and effective date elements of 
his claims.  And the RO has since readjudicated his claims in 
the January 2007 SOC and February 2007 SSOC, so his claims 
have been reconsidered since providing all required VCAA 
notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs), those available, and his 
VA treatment records.  The RO also obtained his private 
medical records from J.J.S., M.D.  There is no indication of 
any outstanding records pertaining to the claims that are 
obtainable.  

The RO also had the Veteran undergo a VA medical examination 
in February 2006 for an opinion concerning whether his 
bilateral hearing loss and tinnitus are attributable to his 
military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist him in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



II.  Service Connection for Bilateral Hearing Loss

By all indications, the Veteran's bilateral hearing loss 
developed during the 36 or so years between his active duty 
service from June to August 1968 and more recently from June 
2004 to December 2005.  See, e.g., his March 2006 NOD wherein 
he acknowledges that, although he had had a hearing problem 
for years, and had undergone successful surgery in November 
2003 (by Dr. J.S. in Memphis) that had greatly improved the 
problem - as evidenced by Dr. J.S.'s records, the wind, 
dust, heat and other factors in Iraq had caused new problems 
with the ear.  The Veteran added that, also while in Iraq, a 
prosthesis implanted in his ear fell out.

Dr. J.S.'s records, which the RO obtained for consideration, 
confirm the Veteran developed hearing loss during those many 
intervening years between his initial period of service in 
1968 and his subsequent service in Iraq during 2004 and 2005.  
Therefore, to establish his entitlement to service 
connection, the Veteran must show that his service during 
2004 and 2005 indeed made his pre-existing hearing loss 
permanently worse, i.e., chronically aggravated it.

To assist in making this important determination, the Board 
will review the historical evidence dating back to the 
Veteran's first period of service.  But prior to that, the 
Board will discuss the pertinent statutes, regulations and 
case law governing claims, as here, which are predicated on 
aggravation of a pre-existing condition.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  That 
said, the regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).



The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

Here again, though, in this particular case at hand it is not 
just a matter of the Veteran saying he had a history of pre-
existing hearing loss before his service in Iraq during 2004 
and 2005, which, alone, would not be enough to rebut the 
presumption of soundness.  See VAOPGCPREC 3-2003 (July 16, 
2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Rather, there is probative evidence, even from his 
personal physician and surgeon Dr. J.S., documenting the pre-
existing hearing loss.  See also 38 C.F.R. § 3.303(c) 
indicating that, in regards to pre-service disabilities noted 
in service, there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established no 
additional or confirmatory evidence is necessary.  Section 
3.303(c) goes on to indicate this determination includes 
situations where the manifestation of symptoms of chronic 
disease from the date of enlistment, or so close thereto, 
that the disease could not have originated in so short a 
period will establish pre-service existence thereof.  Thus, 
VA does not have to show by clear and unmistakable evidence 
both that the Veteran had this condition prior to service and 
that it was not aggravated by his service.  Instead, he, not 
VA, has the burden of showing a chronic worsening of his 
hearing loss while in service.  


If, as here, a pre-existing disability is documented, he 
cannot bring a claim for service connection for that 
disability, but he may bring a claim for service-connected 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on him to establish aggravation.  
Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  And independent medical evidence is needed 
to support a finding that the pre-existing disorder increased 
in severity during service beyond its natural progression.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1994).

Here, this independent medical evidence comes in the way of 
several hearing tests the Veteran has had during his 
lifetime, which discount any notion there was aggravation of 
his pre-existing hearing loss during his service.  
Aggravation will not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that 
mere temporary or intermittent flare-ups of a pre-existing 
injury or disease during service are insufficient to be 
considered "aggravation in service", unless the underlying 
condition, itself, as contrasted with mere symptoms, has 
worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran somehow manages to show a chronic (meaning 
permanent) worsening of his pre-existing hearing loss during 
his service would the presumption of aggravation apply and, 
in turn, require VA to then show by clear and unmistakable 
evidence that the worsening was not beyond the condition's 
natural progression.  The presumption of aggravation applies 
only when pre-service disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

The Board will now turn to a discussion of the Veteran's 
several periods of service in analyzing the history and 
etiology of his hearing loss, including in terms of whether 
his military service made it chronically worse.

A.	Active Duty from June to August 1968

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

The Court further indicated in Hensley that a Veteran need 
not have sufficient hearing loss during service - including 
at time of separation, to satisfy these threshold minimum 
requirements of § 3.385 to be considered a disability by 
VA standards.  Instead, he need only satisfy these 
requirements currently and have medical nexus evidence 
causally relating his hearing loss to his military service.  
Hensley, 5 Vet. App. at 160.  That is to say, regardless of 
when the criteria of § 3.385 are met, a determination must be 
made as to whether the hearing loss was incurred in or 
aggravated by service.  See also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

For the Veteran's first period of active duty service from 
June to August 1968, there are no available STRs for 
consideration.  But as his November 1985 reenlistment 
examination, 17 years later, was unremarkable and revealed he 
had normal hearing, it is reasonable to presume he did not 
have hearing loss during that earlier, two-month, period of 
active duty during 1968.  

The Veteran has reported in various statements and medical 
records that he has had three surgeries to repair the 
tympanic membrane (eardrum) in his right ear.  There are 
conflicting dates as to when these surgeries occurred.  
During his November 1985 National Guard enlistment 
examination, the Veteran reported right ear surgery in 1971.  
However, in a November 2003 private treatment record, he 
reported right ear surgeries in 1963 and 1983.  The only 
surgery for which there is records in the claims file was in 
November 2003 (by Dr. J.S.).

B.	National Guard Service from November 1985 to May 2004, 
including on ACDUTRA and INACDUTRA

A November 1985 audiological evaluation showed a 15-decibel 
loss at the 1000 Hz, 2000 Hz and 3000 Hz levels and a 25 
decibel loss at the 4000 Hz level in the right ear.  In the 
left ear, there was a 15-decibel loss at 1000 Hz level, 10 
decibel losses at the 2000 Hz and 3000 Hz levels and a 20 
decibel loss at the 4000 Hz level.  By 1992, the Veteran's 
right ear had shown a marked decline.  A February 1992 test 
showed a 30-decibel loss at 1000 Hz level, 35-decibel loss at 
the 2000 Hz level, 
25-decibel loss at the 3000 Hz level and 40-decibel loss at 
the 4000 Hz level in the right ear, compared to only a 5-
decibel loss at the 1000 Hz level and a 25-decibel loss at 
the 4000 Hz level in the left ear.  By an April 1997 test, 
the Veteran's hearing loss was 35-decibel loss at 1000 Hz 
level, 30-decibel loss at the 2000 Hz level, 70-decibel loss 
at the 3000 Hz level and 75-decibel loss at the 4000 Hz level 
in the right ear, and a 5-decibel losses at the 1000 Hz 
level, 20-decibel loss at the 3000 Hz level and a 35-decibel 
loss at the 4000 Hz level in the left ear.  By an April 2002 
test, his hearing loss was 30-decibel loss at 1000 Hz level, 
30-decibel loss at the 2000 Hz level, 60-decibel loss at the 
3000 Hz level and 
90-decibel loss at the 4000 Hz level in the right ear, and 5-
decibel losses at the 1000 Hz level and 2000 Hz levels, a 40-
decibel loss at the 3000 Hz level and a 
45-decibel loss at the 4000 Hz level in the left ear.  

The Veteran, as already alluded to, underwent restorative ear 
surgery in November 2003.  During the procedure, a prosthetic 
implant was inserted in his right ear.  The surgeon and 
treating physician, Dr. J.S., reported a 50% improvement in 
the Veteran's right ear hearing following that surgery.  

The Veteran's pre-deployment audiological evaluation in June 
2004 showed a 
20-decibel loss at 1000 Hz level, 30-decibel loss at the 2000 
Hz level, 60-decibel loss at the 3000 Hz level and 80-decibel 
loss at the 4000 Hz level in the right ear, and a 15-decibel 
loss at 20-decibel loss at the 2000 Hz level, a 45-decibel 
loss at the 3000 Hz level and a 50-decibel loss at the 4000 
Hz level in the left ear. 

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [, at] all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).  


"Therefore, to have basic eligibility for Veterans benefits 
based on a period of duty as a member of a state's National 
Guard, a National Guardsman must have been ordered into 
Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

To the extent the Appellant is alleging that his bilateral 
hearing loss is a result of injury or disease aggravated 
during his time in the Tennessee National Guard, the Board 
reiterates that only "Veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., the Veteran's period of active duty during 
1968) does not obviate the need to establish that he is also 
a "Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The Appellant in this case is a "Veteran" based on his 
active duty service in the Marine Corps from June to August 
1968 and in the Tennessee National Guard from June 2004 to 
December 2005, when he served in Iraq.  Therefore, he is 
entitled to "Veteran" status and the full benefit of VA 
resources for any compensation claim based on those periods 
of service.  But to the extent his claim, instead, is 
predicated on his Tennessee National Guard service while on 
either ACDUTRA or INACDUTRA, he must establish that he also 
qualifies as a "Veteran" for those additional periods of 
service before any compensation may be awarded.  



The Veteran has not alleged that he suffered an acoustical 
injury during any specific period of ACDUTRA or INACDUTRA in 
the nearly 36 years between his periods of active duty.  And 
his STRs do not include mention of any such specific trauma 
to his ears during this intervening period.  Although he has 
made generalized allegations that artillery noise during 
these limited periods of training contributed to his hearing 
loss above and beyond any day-to-day noise exposure in his 
civilian life, these generalized allegations are insufficient 
to establish a causal link between his hearing loss and his 
periods of ACDUTRA or INACDUTRA.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); and Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).

C.  Active Duty from June 2004 to December 2005

As the Veteran's hearing loss prior to his return to active 
duty in June 2004 was sufficient to be considered an actual 
disability by VA standards - that is to say, sufficient 
hearing loss to satisfy the threshold minimum requirements of 
§ 3.385, this hearing loss is sufficient to be considered a 
pre-existing condition.  See again 38 C.F.R. § 3.303(c) 
indicating that, in regards to pre-service disabilities noted 
in service, there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and that when in accordance with these principles 
existence of a disability prior to service is established no 
additional or confirmatory evidence is necessary.  Section 
3.303(c) goes on to indicate this determination includes 
situations where the manifestation of symptoms of chronic 
disease from the date of enlistment, or so close thereto, 
that the disease could not have originated in so short a 
period will establish pre-service existence thereof.

The Veteran therefore must show worsening of his hearing 
during his period of active duty from June 2004 to December 
2005.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  Section 1153 applies 
in this regard and it is his evidentiary burden, not VA's, 
to establish this aggravation of the pre-existing condition.  
Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  And, unfortunately, there is no medical 
evidence indicating his pre-existing hearing loss appreciably 
worsened during or as a result of this period of active duty.

The Veteran claimed in his March 2006 NOD that his prosthetic 
implant fell out while he was deployed to Iraq, with the 
unfortunate consequence of returning his right ear hearing 
acuity to the pre-implant levels.  The report of his November 
2005 separation examination showed a 50-decibel loss at 
1000 Hz level, 60-decibel loss at the 2000 Hz level, 90-
decibel loss at the 3000 Hz level and non-reportable loss at 
the 4000 Hz level in his right ear, and a 15-decibel loss at 
1000 Hz level, 
a 25-decibel loss at the 2000 Hz level, a 65-decibel loss at 
the 3000 Hz level and a 60-decibel loss at the 4000 Hz level 
in his left ear.

A February 2006 VA hearing evaluation revealed a 45-decibel 
loss at the 1000 Hz level, a 60-decibel loss at the 2000 Hz 
level, a 90-decibel loss at the 3000 Hz level,  and a 105-
decibel loss at the 4000 Hz level in the right ear, and a 10-
decibel loss at the 1000 Hz level, a 25-decibel loss at the 
2000 Hz level, a 60-decibel loss at the 3000 Hz level and a 
65-decibel loss at the 4000 Hz level in the left ear.

Therefore, comparing the results of the hearing tests before 
his 2004 to 2005 service with those after that period of 
service, there is no indication of aggravation or chronic 
worsening of his pre-existing hearing loss.  While a 
comparison of the June 2004 pre-deployment and February 2006 
VA examination does demonstrate some hearing loss, the 
examiner at the February 2006 VA evaluation attributed this 
to failure of the prosthetic implant on the right, not 
related to service, and to the natural progression of the 
disorder on the left.  The examiner did not attribute either 
of these patterns of hearing loss to acoustic trauma or other 
injury during the Veteran's most recent period of active duty 
service.  Although the Veteran believes otherwise, he does 
not have the medical competence to refute the VA examiner's 
unfavorable opinion.  See 38 C.F.R. § 3.159(a)(2).

The Veteran's claim cannot be granted as there is no medical 
opinion stating that his pre-existing condition was 
aggravated by his active duty service, nor has he alleged 
that anyone qualified to make this important determination 
has ever told him that this pre-existing condition was 
aggravated by his active duty military service.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Without a supporting medical opinion, at the very least to 
make the evidence about equally balanced for and against the 
claim, the Board does not have any basis to grant the claim.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board also has considered the Veteran's lay statements.  
Although he no doubt sincerely believes his condition was 
aggravated by his military service, he is only competent to 
testify about his symptoms as he lacks the medical expertise 
to render a medical diagnosis or medical opinion as to the 
etiology of his condition, including specifically in terms of 
whether it is permanently worse now as a consequence of his 
military service.  This is especially true given the medical 
evidence unfavorable to his claim, which, as already 
mentioned, he is not qualified to refute.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim and the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 
53-56 (1990).  Accordingly, his claim must be denied.



III.  Service Connection for Bilateral Tinnitus

The Veteran is also alleging that his tinnitus is related to 
his active duty service.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).

Unfortunately, however, the Veteran cannot be granted service 
connection for this condition, either, as secondary to his 
hearing loss because service connection for his hearing loss 
has not been established.  Additionally, for the reasons and 
bases discussed below, the Board finds no other ground on 
which to grant service connection for this condition.

Service connection on a direct incurrence basis is not 
warranted.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
The Veteran's STRs are unremarkable for any reports of 
tinnitus in service, either in the way of a relevant 
subjective complaint or objective clinical finding such as a 
pertinent diagnosis.  Therefore, his STRs provide highly 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. at 145.  

Service connection on a presumptive basis also is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Tinnitus is not on the list of 
presumptively service connected disorders, so he cannot be 
granted service connection on a presumptive basis.  Id.  And 
there is no medical nexus evidence otherwise directly linking 
this condition to his military service.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  See also 
McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As to secondary service connection, a February 2006 VA 
examination linked the Veteran's tinnitus secondarily to his 
middle ear condition.  Since the examiner based his opinion 
on a thorough review of the record and personal clinical 
evaluation, the Board finds the opinion constitutes 
compelling evidence against the claim for service connection.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position).

But the Veteran cannot be granted service connection for this 
condition as secondary to his hearing loss as service 
connection for hearing loss has not been established.  He 
also has not alleged this condition is secondary to one of 
his already service-connected disabilities.  And there is not 
a medical nexus opinion that links, much less persuasively, 
his tinnitus secondarily to any of his already service-
connected disabilities, to support service connection on this 
basis.  McQueen v. West, 13 Vet. App. 237 (1999); 
Velez v. West, 11 Vet. App. 148, 158 (1998).

As there is no medical evidence linking the Veteran's 
tinnitus to service, either directly or secondarily to an 
already service-connected condition, there is no basis to 
grant this claim.  And as the preponderance of the evidence 
is against this claim, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal of this claim is denied.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for bilateral tinnitus also 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


